Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 1 of 14




                    Appendix
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 2 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 3 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 4 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 5 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 6 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 7 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 8 of 14
Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 9 of 14
                                                                                 CaseNumber   and ShareDocument
                                                                                                       of Applicants
                                                                                                                620-1Admitted   and Rejected
 TRIAL EXHIBIT




                      exhibitsticker.com
                                                                                     1:14-cv-14176-ADB                Filed 12/19/18 Page 10 of 14
      P621
    SFFA v. Harvard
                                                               White                                         Asian American                                    African American                                      Hispanic                                         All Applicants
                                                                                                                                                                                                                                                              (Including All Races/Ethnicities)
                         ADMITTED                           REJECTED           TOTAL           ADMITTED         REJECTED           TOTAL           ADMITTED        REJECTED           TOTAL           ADMITTED        REJECTED          TOTAL           ADMITTED         REJECTED           TOTAL
                      Number Share                       Number Share      Number Share     Number Share     Number Share      Number Share     Number Share    Number Share      Number Share     Number Share    Number Share     Number Share     Number Share     Number Share      Number Share

 Overall          1                        24   0.85%      0       0%       24     0.04%     31     1.50%       0      0%       31     0.08%      8    0.67%      0       0%        8     0.05%      5    0.45%      0      0%        5     0.03%      77    0.99%      0        0%        77     0.05%
 Rating           2        1,656                58.85%    873     1.59%    2,529   4.39%    1,261   60.86%     664    1.73%    1,925   4.76%     694   58.47%    126     0.87%     820    5.23%     550   49.68%    142    0.84%     692    3.85%    4,498   57.79%   1,975    1.46%     6,473    4.54%
                  3        1,131                40.19% 39,975 72.99% 41,106 71.39%           780    37.64% 29,306 76.43% 30,086 74.44%           485   40.86%    6,137   42.39%   6,622   42.28%    552   49.86%   9,340   55.39%   9,892   55.05%   3,206   41.19% 92,782     68.76%    95,988   67.25%
                 ≥4                        3    0.11%    13,920 25.42% 13,923 24.18%          0      0%       8,373   21.84%   8,373   20.72%     0     0%       8,214   56.74%   8,214   52.44%     0     0%      7,381   43.77%   7,381   41.07%     3     0.04%    40,187 29.78%      40,190   28.16%

 Academic         1                 124         4.41%      47     0.09%     171    0.30%     229    11.05%     141    0.37%     370    0.92%      2    0.17%      1      0.01%      3     0.02%      7    0.63%      0      0%        7     0.04%     405    5.20%     207     0.15%      612     0.43%
 Rating           2        2,374                84.36% 23,532 42.97% 25,906 44.99%          1,727   83.35% 22,236 57.99% 23,963 59.29%           703   59.22%    733     5.06%    1,436   9.17%     717   64.77%   2,285   13.55%   3,002   16.71%   5,986   76.90%   53,745   39.83% 59,731 41.85%
                  3                 315         11.19% 25,501 46.56% 25,816 44.83%           116    5.60%    12,737 33.22% 12,853 31.80%         481   40.52%    5,794   40.02%   6,275   40.06%    383   34.60%   8,209   48.68%   8,592   47.81%   1,390   17.86% 56,484     41.86% 57,874      40.55%
                 ≥4                        1    0.04%    5,688    10.39%   5,689   9.88%      0      0%       3,229   8.42%    3,229   7.99%      1    0.08%     7,949   54.91%   7,950   50.75%     0     0%      6,369   37.77%   6,369   35.44%     3     0.04%    24,508   18.16% 24,511 17.17%

 Extra-           1          75                  2.68%   98    0.18%  173    0.30%            75     3.63%   75    0.20%  150   0.37%             7     0.59%   11    0.08%   18   0.12%            11     1.01%   11    0.07%   22    0.12%          192    2.48%    228    0.17%   420    0.30%
 curricular       2        1,980                70.87% 11,866 21.82% 13,846 24.21%          1,547   74.81% 9,713 25.42% 11,260 27.96%            610   51.69% 1,806 12.63% 2,416 15.61%             616   56.31% 2,386 14.29% 3,002 16.88%           5,179   66.94% 28,223 21.06% 33,402 23.56%
 Rating
                  3         736                 26.34% 40,689 74.81% 41,425 72.44%           446    21.57% 27,757 72.65% 28,203 70.03%           560   47.46% 11,473 80.22% 12,033 77.72%           466   42.60% 13,437 80.49% 13,903 78.16%         2,357   30.46% 101,002 75.37% 103,359 72.92%
                  4          3                   0.11% 1,735 3.19% 1,738 3.04%                 0      0%    659    1.72%  659   1.64%             3     0.25% 1,012 7.08% 1,015 6.56%                1     0.09%  859   5.15%   860   4.83%            9      0.12% 4,560 3.40% 4,569 3.22%

 Athletic         1                        –      –        –           –     –       –        –       –         –       –        –       –        –      –         –       –        –       –        –      –        –       –        –       –        –       –        –         –        –        –
 Rating           2                 590         22.18%   6,774    12.68%   7,364   13.13%    149    7.54%     1,794   4.77%    1,943   4.91%     169   14.93%    900     6.51%    1,069   7.15%     169   16.30%   1,180   7.25%    1,349   7.79%    1,175   15.90% 11,644     8.86%    12,819    9.24%
                  3        1,260                47.37% 29,248 54.73% 30,508 54.38%           911    46.13% 18,384 48.90% 19,295 48.76%           576   50.88%    7,144   51.70%   7,720   51.64%    474   45.71%   8,272   50.85%   8,746   50.54%   3,497   47.33% 68,329 52.01% 71,826 51.76%
                  4                 810         30.45% 17,416 32.59% 18,226 32.49%           915    46.33% 17,415 46.33% 18,330 46.33%           387   34.19%    5,773   41.78%   6,160   41.21%    394   37.99%   6,817   41.90%   7,211   41.67%   2,716   36.76%   51,400 39.13% 54,116        39.00%

 Personal         1                        19   0.68%      8      0.01%      27    0.05%      3     0.14%       1      0%        4     0.01%      1    0.08%      2      0.01%      3     0.02%      1    0.09%      1     0.01%      2     0.01%      26    0.33%      13     0.01%       39     0.03%
 Rating           2        2,338                83.08%   9,884    18.05% 12,222 21.23%      1,515   73.12%    5,610   14.63%   7,125   17.63%    882   74.30%    2,093   14.46%   2,975   18.99%    861   77.78%   2,493   14.78%   3,354   18.66%   6,037   77.56%   21,771   16.13% 27,808      19.48%
                  3                 457         16.24% 44,629 81.49% 45,086 78.30%           554    26.74% 32,538 84.86% 33,092 81.88%           304   25.61% 12,309 85.02% 12,613 80.52%           245   22.13% 14,283 84.70% 14,528 80.85%         1,721   22.11% 112,496 83.36% 114,217 80.02%
                 ≥4                        0     0%       247     0.45%     247    0.43%      0      0%        194    0.51%     194    0.48%      0     0%        73     0.50%      73    0.47%      0     0%        86    0.51%      86    0.48%      0      0%       664     0.49%      664     0.47%

 Teacher 1        1                 476         16.92%   1,118    2.10%    1,594   2.85%     328    15.84%     715    1.91%    1,043   2.64%      61   5.14%      83     0.64%     144    1.02%     81    7.32%     152    0.98%     233    1.40%    1,019   13.09%   2,273    1.76%     3,292    2.40%
 Rating           2        1,702                60.48% 14,222 26.76% 15,924 28.46%          1,218   58.81% 10,183 27.19% 11,401 28.85%           646   54.42%    1,892   14.64%   2,538   17.99%    622   56.19%   3,024   19.51%   3,646   21.95%   4,531   58.22% 31,947 24.73% 36,478          26.63%
                  3                 636         22.60% 37,503 70.57% 38,139 68.16%           525    25.35% 26,357 70.39% 26,882 68.03%           480   40.44% 10,804 83.60% 11,284 79.97%           404   36.50% 12,186 78.61% 12,590 75.80%         2,232   28.68% 94,123     72.86%    96,355   70.35%
                 ≥4                        0     0%       301     0.57%     301    0.54%      0      0%        191    0.51%     191    0.48%      0     0%       144     1.11%     144    1.02%      0     0%       140    0.90%     140    0.84%      0      0%       833     0.64%      833     0.61%

 Teacher 2        1                 465         17.03%    934     2.09%    1,399   2.95%     298    14.89%     570    1.76%     868    2.52%      72   6.34%      71     0.72%     143    1.30%      76   7.16%     119    0.96%     195    1.45%     984    13.11%   1,844    1.71%     2,828    2.45%
 Rating           2        1,638                60.00% 12,584 28.19% 14,222 30.02%          1,210   60.47%    8,999   27.74% 10,209 29.64%       589   51.89%    1,587   16.06%   2,176   19.76%    635   59.79%   2,555   20.65%   3,190   23.74%   4,406   58.68% 28,078     25.97% 32,484 28.10%
                  3                 627         22.97% 30,908 69.24% 31,535 66.57%           492    24.59% 22,706 69.99% 23,198 67.36%           474   41.76%    8,142   82.42%   8,616   78.23%    351   33.05%   9,597   77.56%   9,948   74.05%   2,117   28.20% 77,591     71.77%    79,708   68.94%
                 ≥4                        0     0%       214     0.48%     214    0.45%      1     0.05%      165    0.51%     166    0.48%      0     0%        79     0.80%      79    0.72%      0     0%       102    0.82%     102    0.76%      1     0.01%     597     0.55%      598     0.52%

 Counselor        1                 307         11.02%    579     1.12%     886    1.62%     265    12.88%     443    1.21%     708    1.83%      47   3.99%      51     0.40%      98    0.70%      65   5.96%      80    0.52%     145    0.89%     751    9.74%    1,260    1.00%     2,011    1.50%
 Rating           2        1,832                65.73% 11,836 22.81% 13,668 25.00%          1,251   60.82%    8,193   22.31%   9,444   24.35%    640   54.28%    1,433   11.20%   2,073   14.83%    581   53.30%   2,233   14.61%   2,814   17.18%   4,651   60.33% 25,831     20.40% 30,482      22.69%
                  3                 648         23.25% 39,137 75.44% 39,785 72.78%           541    26.30% 27,858 75.85% 28,399 73.22%           492   41.73% 11,057 86.42% 11,549 82.65%           444   40.73% 12,780 83.59% 13,224 80.74%         2,307   29.93% 98,452     77.75% 100,759 75.00%
                 ≥4                        0     0%       329     0.63%     329    0.60%      0      0%        236    0.64%     236    0.61%      0     0%       254     1.99%     254    1.82%      0     0%       196    1.28%     196    1.20%      0      0%      1,089    0.86%     1,089    0.81%

 Alumni           1        1,232                44.80%   6,658    15.56%   7,890   17.33%    866    42.49%    4,707   15.36%   5,573   17.06%    438   37.73%    1,405   13.24%   1,843   15.65%    454   41.80%   1,607   13.56%   2,061   15.93%   3,236   42.42% 15,657 15.03% 18,893          16.90%
 Personal         2        1,342                48.80% 19,515 45.61% 20,857 45.80%          1,035   50.79% 13,734 44.83% 14,769 45.20%           604   52.02%    4,286   40.38%   4,890   41.53%    558   51.38%   4,818   40.65%   5,376   41.55%   3,838   50.31%   46,097 44.25% 49,935        44.66%
 Rating
                  3                 162         5.89%    13,447 31.43% 13,609 29.89%         130    6.38%     9,665   31.55%   9,795   29.98%    106   9.13%     3,802   35.82%   3,908   33.19%     71   6.54%    4,213   35.55%   4,284   33.11%    517    6.78%    33,741   32.39% 34,258 30.64%
                 ≥4                        14   0.51%    3,165    7.40%    3,179   6.98%      7     0.34%     2,532   8.26%    2,539   7.77%     13    1.12%     1,120   10.55%   1,133   9.62%      3    0.28%    1,214   10.24%   1,217   9.41%     38     0.50%    8,684    8.34%     8,722    7.80%

 Alumni           1        1,009                36.74%   3,790    8.96%    4,799   10.65%    894    43.93%    3,649   12.05%   4,543   14.06%    257   22.21%    440     4.28%     697    6.09%     317   29.22%    682    5.90%     999    7.90%    2,684   35.24%   9,434    9.19%    12,118    10.99%
 Overall          2        1,427                51.97% 14,787 34.96% 16,214 36.00%           978    48.06% 11,006 36.34% 11,984 37.08%           615   53.15%    1,952   18.98%   2,567   22.43%    570   52.53%   2,674   23.15%   3,244   25.67%   3,910   51.33% 33,319     32.47% 37,229 33.78%
 Rating
                  3                 287         10.45% 15,849 37.47% 16,136 35.83%           154    7.57%    10,509 34.70% 10,663 32.99%         259   22.39%    3,646   35.45%   3,905   34.13%    178   16.41%   4,253   36.81%   4,431   35.06%    941    12.35% 37,196     36.25% 38,137 34.60%
                 ≥4                        23   0.84%    7,868    18.60%   7,891   17.52%     9     0.44%     5,119   16.90%   5,128   15.87%     26   2.25%     4,247   41.29%   4,273   37.34%     20   1.84%    3,944   34.14%   3,964   31.37%    82     1.08%    22,655   22.08% 22,737 20.63%

Baseline Dataset
                                                                                  CaseNumber   and ShareDocument
                                                                                                        of Applicants
                                                                                                                 620-1Admitted   and Rejected
 TRIAL EXHIBIT




                      exhibitsticker.com
                                                                                      1:14-cv-14176-ADB                Filed 12/19/18 Page 11 of 14
      P623
    SFFA v. Harvard                                             White                                         Asian American                                    African American                                      Hispanic                                         All Applicants
                                                                                                                                                                                                                                                               (Including All Races/Ethnicities)
                         ADMITTED                            REJECTED           TOTAL           ADMITTED         REJECTED           TOTAL           ADMITTED        REJECTED           TOTAL           ADMITTED        REJECTED          TOTAL           ADMITTED         REJECTED           TOTAL
                      Number Share                        Number Share      Number Share     Number Share     Number Share      Number Share     Number Share    Number Share      Number Share     Number Share    Number Share     Number Share     Number Share     Number Share      Number Share

Overall           1                        38    0.91%      0       0%       38     0.06%     34     1.45%       0      0%       34     0.08%      10   0.79%      0       0%        10    0.06%      8    0.65%      0      0%        8     0.04%     104    1.06%      0        0%       104     0.07%
Rating            2             2,422            58.00%    973     1.69%    3,395   5.51%    1,426   60.89%     682    1.76%    2,108   5.12%     743   58.60%    133     0.91%     876    5.49%     608   49.47%    146    0.85%     754    4.12%    5,644   57.45%   2,121    1.53%     7,765    5.22%
                  3              1,707           40.88% 42,221 73.45% 43,928 71.25%           882    37.66% 29,671 76.47% 30,553 74.26%           515   40.62%    6,250   42.54%   6,765   42.39%    613   49.88%   9,523   55.71% 10,136 55.32%      4,067   41.39%   96,007   69.10% 100,074 67.27%
                 ≥4                         9    0.22%    14,287 24.86% 14,296 23.19%          0      0%       8,447   21.77%   8,447   20.53%     0     0%       8,308   56.55%   8,308   52.06%     0     0%      7,424   43.43%   7,424   40.52%     10    0.10%    40,816 29.38% 40,826 27.44%

Academic          1                        157   3.76%     48      0.08%     205    0.33%     242    10.33%     141    0.36%     383    0.93%      2    0.16%      1      0.01%      3     0.02%      7    0.57%      1     0.01%      8     0.04%     463    4.71%     209     0.15%      672     0.45%
Rating            2             3,408            81.61% 24,682 42.94% 28,090 45.56%          1,945   83.05% 22,465 57.90% 24,410 59.33%           738   58.20%    743     5.06%    1,481   9.28%     803   65.34%   2,343   13.71%   3,146   17.17%   7,514   76.48% 55,335     39.83% 62,849 42.25%
                  3                        600   14.37% 26,863 46.73% 27,463 44.54%           155    6.62%    12,928 33.32% 13,083 31.80%         527   41.56%    5,899   40.15%   6,426   40.27%    419   34.09%   8,341   48.80%   8,760   47.81%   1,832   18.65% 58,486     42.09%    60,318   40.54%
                 ≥4                        11    0.26%    5,888    10.24%   5,899   9.57%      0      0%       3,266   8.42%    3,266   7.94%      1    0.08%     8,048   54.78%   8,049   50.44%     0     0%      6,408   37.49%   6,408   34.97%     16    0.16%    24,914   17.93%    24,930   16.76%

Extra             1                        99    2.38%     102     0.18%     201    0.33%      80    3.42%      77     0.20%     157    0.38%      7    0.56%      11     0.08%     18     0.11%     13    1.07%     11     0.07%     24     0.13%     228    2.33%     236     0.17%      464     0.31%
curricular        2              2,716           65.37% 12,578 22.03% 15,294 24.97%          1,705   72.96%    9,823   25.41% 11,528 28.12%       655   51.94%    1,852   12.76%   2,507   15.89%    675   55.51%   2,436   14.40%   3,111   17.15%   6,281   64.25% 29,240 21.19% 35,521 24.04%
Rating
                  3             1,332            32.06% 42,615 74.64% 43,947 71.75%           552    23.62% 28,092 72.66% 28,644 69.87%           595   47.18% 11,633 80.14% 12,228 77.51%           525   43.17% 13,606 80.41% 14,131 77.91%         3,249   33.23% 103,863 75.27% 107,112 72.49%
                  4                         8    0.19%    1,796    3.15%    1,804   2.95%      0      0%        669    1.73%     669    1.63%      4    0.32%     1,019   7.02%    1,023   6.48%      3    0.25%     868    5.13%     871    4.80%     18     0.18%    4,656    3.37%     4,674    3.16%

Athletic          1                         –      –        –           –     –       –        –       –         –       –        –       –        –      –         –       –        –       –        –      –        –       –        –       –        –       –        –         –        –        –
Rating            2                        970   24.23%   7,286    12.99%   8,256   13.74%    198    8.84%     1,853   4.87%    2,051   5.09%     192   15.84%    924     6.59%    1,116   7.32%     198   17.14%   1,215   7.37%    1,413   8.01%    1,706   18.15% 12,343     9.12%     14,049   9.71%
                  3             1,914            47.80% 30,727 54.78% 32,641 54.31%          1,048   46.76% 18,628 48.97% 19,676 48.84%           610   50.33%    7,271   51.84%   7,881   51.72%    535   46.32%   8,399   50.94%   8,934   50.63%   4,473   47.59%   70,503   52.12%    74,976 51.82%
                  4             1,120            27.97% 18,081 32.23% 19,201 31.95%           995    44.40% 17,562 46.16% 18,557 46.07%           410   33.83%    5,830   41.57%   6,240   40.95%    422   36.54%   6,875   41.69%   7,297   41.36%   3,221   34.27% 52,434     38.76% 55,655      38.47%

Personal          1                        23    0.55%      8      0.01%     31     0.05%      3     0.13%       1      0%        4     0.01%      1    0.08%      3      0.02%      4     0.03%      2    0.16%      1     0.01%      3     0.02%     32     0.33%      14     0.01%       46     0.03%
Rating            2              3,290           78.78% 10,594 18.43% 13,884 22.52%          1,678   71.65%    5,705   14.70%   7,383   17.95%    947   74.68%    2,147   14.61%   3,094   19.39%    938   76.32%   2,552   14.93%   3,490   19.05%   7,419   75.51% 22,789 16.40%        30,208   20.31%
                  3                        861   20.62% 46,623 81.11% 47,484 77.01%           661    28.22% 32,898 84.79% 33,559 81.57%           320   25.24% 12,466 84.85% 12,786 80.12%           289   23.52% 14,452 84.55% 14,741 80.46%         2,372   24.14% 115,460 83.10% 117,832 79.20%
                 ≥4                         2    0.05%     256     0.45%     258    0.42%      0      0%        196    0.51%     196    0.48%      0     0%        75     0.51%      75    0.47%      0     0%       88     0.51%     88     0.48%      2     0.02%     681     0.49%      683     0.46%

Teacher 1         1                        562   13.46%   1,164    2.08%    1,726   2.88%     346    14.78%     720    1.90%    1,066   2.65%      63   4.97%      87     0.66%     150    1.04%      86   7.00%     154    0.98%     240    1.42%    1,149   11.70%   2,335    1.75%     3,484    2.44%
Rating            2             2,462            58.96% 14,930 26.74% 17,392 28.98%          1,362   58.18% 10,293 27.16% 11,655 28.97%           697   54.97%    1,919   14.62%   2,616   18.17%    673   54.76%   3,078   19.57%   3,751   22.12%   5,643   57.45% 32,952     24.75% 38,595      27.00%
                  3             1,152            27.59% 39,419 70.61% 40,571 67.61%           633    27.04% 26,690 70.43% 27,323 67.90%           508   40.06% 10,977 83.61% 11,485 79.77%           470   38.24% 12,355 78.55% 12,825 75.63%         3,031   30.86%   96,979   72.85% 100,010 69.96%
                 ≥4                         0     0%       316     0.57%     316    0.53%      0      0%        194    0.51%     194    0.48%      0     0%       146     1.11%     146    1.01%      0     0%       141    0.90%     141    0.83%      0      0%       856     0.64%      856     0.60%

Teacher 2         1                        548   13.65%    980     2.09%    1,528   3.00%     312    13.86%     572    1.74%     884    2.52%      74   6.14%      73     0.73%     147    1.31%     82    6.95%     124    0.99%     206    1.50%    1,105   11.73%   1,905    1.71%     3,010    2.49%
Rating            2             2,338            58.22% 13,241 28.19% 15,579 30.56%          1,340   59.53%    9,127   27.79% 10,467 29.82%       629   52.20%    1,611   16.03%   2,240   19.90%    695   58.90%   2,599   20.67%   3,294   23.95%   5,437   57.70%   29,024   26.02% 34,461      28.49%
                  3             1,128            28.09% 32,519 69.24% 33,647 66.00%           598    26.57% 22,983 69.97% 23,581 67.19%           502   41.66%    8,285   82.43%   8,787   78.07%    403   34.15%   9,748   77.53% 10,151 73.81%      2,878   30.54% 80,003     71.72% 82,881 68.51%
                 ≥4                         2    0.05%     223     0.47%     225    0.44%      1     0.04%      165    0.50%     166    0.47%      0     0%        82     0.82%     82     0.73%      0     0%       102    0.81%     102    0.74%      3     0.03%     613     0.55%      616     0.51%

Counselor         1                        352   8.51%     606     1.11%     958    1.63%     277    11.91%     448    1.21%     725    1.84%     48    3.81%      51     0.39%      99    0.69%      75   6.19%     83     0.53%     158    0.94%     836    8.59%    1,300    1.00%     2,136    1.52%
Rating            2             2,631            63.61% 12,478 22.88% 15,109 25.75%          1,410   60.65%    8,285   22.29%   9,695   24.54%    686   54.49%    1,459   11.22%   2,145   15.04%    645   53.22%   2,287   14.74%   2,932   17.53%   5,829   59.89%   26,722   20.47% 32,551 23.21%
                  3             1,153            27.88% 41,107 75.39% 42,260 72.04%           638    27.44% 28,208 75.87% 28,846 73.02%           525   41.70% 11,235 86.42% 11,760 82.47%           492   40.59% 12,948 83.45% 13,440 80.35%         3,068   31.52% 101,414 77.69% 104,482 74.49%
                 ≥4                         0     0%       338     0.62%     338    0.58%      0      0%        236    0.63%     236    0.60%      0     0%       256     1.97%     256    1.80%      0     0%       197    1.27%     197    1.18%      0      0%      1,102    0.84%     1,102    0.79%

Alumni            1             1,585            38.97%   7,097    15.68%   8,682   17.60%    953    41.38%    4,779   15.39%   5,732   17.18%    456   36.74%    1,432   13.26%   1,888   15.68%    498   41.36%   1,651   13.69%   2,149   16.21%   3,813   39.68%   16,303 15.12% 20,116 17.13%
Personal          2              2,106           51.78% 20,724 45.80% 22,830 46.29%          1,178   51.15% 13,930 44.86% 15,108 45.29%           651   52.46%    4,368   40.46%   5,019   41.70%    623   51.74%   4,906   40.69%   5,529   41.69%   4,947   51.48% 47,826 44.37% 52,773          44.95%
Rating
                  3                        346   8.51%    14,126 31.22% 14,472 29.34%         159    6.90%     9,780   31.49%   9,939   29.79%    120   9.67%     3,864   35.79%   3,984   33.10%     78   6.48%    4,275   35.46%   4,353   32.83%    785    8.17%    34,761 32.25% 35,546 30.28%
                 ≥4                        30    0.74%    3,303    7.30%    3,333   6.76%     13     0.56%     2,566   8.26%    2,579   7.73%     14    1.13%     1,132   10.49%   1,146   9.52%      5    0.42%    1,225   10.16%   1,230   9.28%      64    0.67%    8,900    8.26%     8,964    7.64%

Alumni            1             1,272            31.34%   4,025    9.00%    5,297   10.85%    974    42.37%    3,703   12.06%   4,677   14.18%    262   21.18%    447     4.27%     709    6.06%     342   28.43%    699    5.95%    1,041   8.03%    3,112   32.45%   9,775    9.21%    12,887 11.13%
Overall           2             2,171            53.49% 15,800 35.31% 17,971 36.83%          1,112   48.37% 11,145 36.31% 12,257 37.15%           661   53.44%    2,006   19.17%   2,667   22.79%    643   53.45%   2,743   23.33%   3,386   26.13%   5,002   52.15% 34,725     32.70%    39,727 34.31%
Rating
                  3                        562   13.85% 16,727 37.39% 17,289 35.43%           194    8.44%     10,660 34.73% 10,854 32.90%        284   22.96%    3,717   35.52%   4,001   34.19%    197   16.38%   4,337   36.89%   4,534   34.99%   1,343   14.00% 38,521     36.28% 39,864 34.43%
                 ≥4                        54    1.33%    8,190    18.30%   8,244   16.89%     19    0.83%     5,186   16.90%   5,205   15.78%     30   2.43%     4,294   41.04%   4,324   36.95%    21    1.75%    3,977   33.83%   3,998   30.85%    134    1.40%    23,163 21.81% 23,297 20.12%

Expanded Dataset
                            Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 12 of 14

                   Share of Applicants Receiving a 2 or Higher on Personal Rating

              Academic                             Asian            African
            Index Range           White           American         American          Hispanic      Total

            236.0 – 240.0        30.61%            22.50%            48.55%           36.41%      26.22%

            232.8 – 235.8        29.76%            21.31%            40.61%           30.67%      25.74%

            229.9 – 232.5        27.54%            18.41%            40.00%           32.35%      24.20%

            226.8 – 229.5        24.11%            18.40%            40.69%           30.79%      23.05%

            223.3 – 226.5        24.22%            16.98%            35.26%           28.62%      22.79%

            218.8 – 223.0        21.80%            15.83%            34.96%           26.08%      21.53%

            213.3 – 218.5        20.16%            14.58%            29.43%           20.92%      19.90%

            205.8 – 213.0        17.10%            13.69%            23.68%           17.82%      17.67%

            193.8 – 205.5        13.41%            12.84%            15.96%           13.40%      13.94%

            100.0 – 193.5         8.45%            8.18%             9.70%             8.50%      9.02%


                                                                                                 TRIAL EXHIBIT




                                                                                                                     exhibitsticker.com
                                                                                                     P631
                                                                                                   SFFA v. Harvard
Expanded Dataset
                                              Case 1:14-cv-14176-ADB Document 620-1 Filed 12/19/18 Page 13 of 14




                                              White                     Asian American                   African American                        Hispanic
                                  Number      Number    Admit    Number      Number      Admit    Number      Number        Admit    Number      Number        Admit
                                 Applicants   Admits     Rate   Applicants   Admits       Rate   Applicants   Admits         Rate   Applicants   Admits         Rate



   Athlete                         927         817     88.13%     114         101     88.60%       145         124     85.52%          69          57        82.61%


   Legacy                         3061        1079     35.25%     463         163     35.21%       233         67      28.76%         281          97        34.52%

   Child of Faculty
                                   167         80      47.9%       81         39      48.15%         9          2      22.22%          19           8        42.11%
   or Staff
   Dean or Director’s
                                  1625         700     43.08%     279         133     47.67%        85         29      34.12%         154          66        42.86%
   Interest List



   All ALDC’s                     5002        2179 43.56%         841        371      44.11%       440        205      46.59%         462         191       41.34%




                                                                                                                                                     TRIAL EXHIBIT




                                                                                                                                                                            exhibitsticker.com
Expanded Dataset Plus Athletes
                                                                                                                                                            P634
                                                                                                                                                          SFFA v. Harvard
   For Competitive Applicants,
                     Case 1:14-cv-14176-ADB Document 620-1                                                                                                   Filed 12/19/18 Page 14 of 14


   Many Factors Have a Large Effect
                            Average Marginal Effect by Predicted Probability of Admission Decile (Percentage Points)
100%                                                                         100%                                                                                                        100%
90%             African-American Applicants                                  90%                     Lineage Applicants                                                                  90%                  Applicants with an
80%                                                                          80%                                                                                                         80%           Extracurricular Rating of 1
70%                                                                          70%                                                                                                         70%
60%                                                                          60%                                                                                                         60%
50%                                                                          50%                                                                                                         50%
40%                                                                          40%                                                                                                         40%
30%                                                                          30%                                                                                                         30%
20%                                                                          20%                                                                                                         20%
10%                                                                          10%                                                                                                         10%
  0% ......___________,_,.....__._..__...................................�    0% ....___------------=---=-..........                                       '---'----'---=-�                0% --------------------------
           1  2 3 4 5    6       7       8             9            10                     1        2        3        4         5        6         7        8         9       10                1 2 3 4 5     6 7 8 9  10
100%                                                                         100%                                                                                                        100%
 90%           Hispanic or Other Applicants                                   90%                   Applicants with an                                                                    90%                  Applicants with a
 80%                                                                          80%                Academic Rating of 1                                                                     80%                 Personal Rating of 1
 70%                                                                          70%                                                                                                         70%
 60%                                                                          60%                                                                                                         60%
 50%                                                                          50%                                                                                                         50%
 40%                                                                         40%                                                                                                          40%
 30%                                                                          30%                                                                                                         30%
 20%                                                                          20%                                                                                                         20%
 10%                                                                          10%                                                                                                         10%
  0% ......_____________                                                      0% ...l...-----...........l..-'---l.---'-...................................i......i.:..............,.._    0%    ...L...-------------"'=-....L-L......1----L.----L-....L-.L......L:...

           1 2 3 4 5 6 7 8                                     9     10                    1        2         3        4        5         6        7         8        9        10                  1      2      3      4      5     6      7      8      9     10
                                                                                                                                                                                                                                                              DX718
                                                                                                                                                                                                                                                         D010.98
